Citation Nr: 0913086	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  96-06 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to herbicides.

2.  Entitlement to a disability rating in excess of 10 
percent for a skin disability of the feet, prior to 
September 15, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the RO that 
denied service connection for peripheral neuropathy.  The 
Veteran timely appealed.

In September 1999, the Veteran testified during a hearing 
before RO personnel.  In October 2001, the Board remanded the 
claim for additional development.

In a June 2005 decision, the Board denied service connection 
for peripheral neuropathy.

The Veteran appealed the June 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2007 Memorandum Decision, the Court vacated the 
Board decision and remanded the case to the Board for 
readjudication.  Judgment was entered in August 2007.  
Thereafter, the case was returned to the Board, consistent 
with the Court's judgment.

This case is also before the Board on appeal from an August 
2002 decision of the RO that denied a disability rating in 
excess of 10 percent for a service-connected skin disability 
of the feet, prior to September 15, 1998.  The Veteran 
appealed for an increased disability rating. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

Peripheral Neuropathy 

In the Memorandum Decision, the Court essentially found that 
the Board's June 2005 decision contained inadequate reasons 
and bases for failing to account for the Veteran's complaints 
of leg cramping and a tingling sensation in his body since 
his service in the Republic of Vietnam.  

The Veteran testified that, during a mission in Vietnam, he 
had to climb a mountain to get to the pick-up location.  
About half-way up the mountain, he started to have cramps, 
and his entire body locked and he was unable to walk.  The 
Veteran testified that he continued to suffer from cramping 
and a tingling sensation in his body, which occurred many 
times.  These problems continued post-service, and the 
Veteran was subsequently diagnosed with peripheral 
neuropathy.

A review of service treatment records reveals that there is 
no documentation of the Veteran's body cramping and tingling 
sensations during service.  Nor is there documentation of the 
Veteran's complaints of trench foot during service.  The 
Veteran's service personnel records indicate that he served 
in Vietnam for eight months during 1967 and 1968, and that he 
was a recipient of the Combat Infantryman Badge among other 
medals.  While the Veteran reported cramping in his legs at 
the time of separation in May 1968, the examiner determined 
the symptoms to be of no clinical significance.  The 
neurological system and lower extremities were reportedly 
normal on examination.  

Peripheral neuropathy was diagnosed following a VA 
examination in February 1992 and nerve conduction velocity 
testing the following year.  There was no mention at that 
time of how long the symptoms had persisted.  The filed his 
initial claim of service connection for peripheral neuropathy 
in 1997.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for acute and subacute peripheral 
neuropathy (defined as transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset).  
38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities, 
including chronic peripheral nervous disorders.  It was 
specifically indicated that the National Academy of Sciences, 
after reviewing pertinent studies, did not feel that the 
evidence warranted altering its prior determination that 
there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of chronic peripheral nervous 
disorders.  See Notice, 72 Fed. Reg. 32395-32407 (2007).

Skin Disability of the Feet

In the VA Form 9, received in July 2008, the Veteran 
requested a video hearing before a Veterans Law Judge at a 
local VA office.  The record does not reflect that he has 
been afforded the opportunity for a video hearing.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to a Veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to identify all current disability 
underlying the Veteran's current 
complaints of peripheral neuropathy; and 
to determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service or within the first 
post-service year, noting the Veteran's 
claim of in-service body cramping, 
tingling sensations, complaints of trench 
foot, and his presumed exposure to 
herbicides and post-service findings of 
peripheral neuropathy in 1992. 

The examiner should provide a rationale 
for the opinions.  The Veteran's claims 
file, to include a copy of this REMAND, 
should be provided to the examiner.  
Specifically, the examiner should 
reconcile any opinion with the factual 
premise established above, the service 
treatment records, the March 2004 VA 
examination report, and the published 
conclusions of the National Academy of 
Sciences' Institute of Medicine. 

2.  The Veteran should be scheduled for a 
"video" hearing following the usual 
procedures under 38 C.F.R. § 20.700(e) 
(2008).

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC) before the claims file is returned 
to the Board, if otherwise in order.

The Veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for 




additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


